Order unanimously affirmed with costs. Memorandum: Plaintiff, Key Bank of Western New York, and third-party defendants, Donald Sherris and Alfred Weber, demonstrated their entitlement to summary judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557, 560-562), and defendants and third-party plaintiffs, Joseph and Xavier Giunta, have failed to show, by evidentiary proof in admissible form, facts sufficient to require a trial on any issue of fact (Zuckerman v City of New York, supra, at 562). Consequently, summary judgment was properly granted. (Appeal from order of Supreme Court, Erie County, McGowan, J.—summary judgment.) Present—Doerr, J. P., Boomer, Law-ton, Davis and Lowery, JJ.